Citation Nr: 1012923	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUES

1.  Entitlement to service connection for disability of the 
thoracolumbar spine.

2.  Entitlement to service connection for disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to May 
1982, and from January 1983 to May 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Thereafter, jurisdiction over the Veteran's case was 
transferred to the Togus RO in Augusta, Maine.

The Board has rephrased the issues on appeal in the interest 
of clarity.


FINDINGS OF FACT

1.  No disability of the thoracolumbar spine existing during 
the pendency of this claim was present within one year after 
the Veteran's discharge from service, and no such disability 
is etiologically related to service.  

2.  No disability of the cervical spine existing during the 
pendency of this claim was present within one year after the 
Veteran's discharge from service, and no such disability is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Disability of the thoracolumbar spine was not incurred 
in or aggravated by active service; and the incurrence or 
aggravation of arthritis of the thoracolumbar spine during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Disability of the cervical spine was not incurred in or 
aggravated by active service; and the incurrence or 
aggravation of arthritis of the cervical spine during such 
service may not be presumed, and .  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for multiple 
disabilities related to the spine.  He urges that injuries 
in service led to these disabilities.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate 
VCAA notice in a letter mailed in October 2004, prior to the 
initial adjudication of the claims.  Although the Veteran 
was not provided notice with respect to the disability-
rating or effective-date element of the claims, the Board 
finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for any of the claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.

The Board notes that the Veteran has been afforded VA 
examinations.  The Board also notes that service treatment 
records as well as pertinent VA medical records, Social 
Security Administration (SSA) records and private treatment 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding records that 
could be obtained to substantiate either claim.  The Board 
is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If a condition noted during service is not shown 
to be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 
U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board has accordingly carefully considered the lay 
evidence offered by the Veteran, including his 
correspondence to VA and his testimony at the RO hearing.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Further, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency, "a legal concept determining whether 
testimony may be heard and considered," and credibility, "a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.



Analysis

The Veteran claims that service connection is warranted for 
multiple spinal disorders because he has current disability 
that began when he injured himself in service.  The Board 
notes that the Veteran was a Seabee who served on and around 
vessels during his naval service.  The record does reflect 
that he had treatment for back and neck strain on occasions 
in March and April 1982 and September and November 1983, and 
that he fell off the side of a ship in December 1984.  
However, for the reasons set forth below, the Board 
concludes that a chronic disability of the spine  not 
manifested in service, arthritis of the spine was not 
manifested within one year after the Veteran's discharge 
from service, and no current disability of the spine is 
etiologically related to service.  

The Board acknowledges that the Veteran was treated for neck 
and back strain in service.  Service treatment records show 
he was treated for low back and neck pain of several weeks' 
duration in March and April 1982.  The assessment was muscle 
strain,, and he was treated with medication.  X-rays of the 
spine were normal.  In September 1983 he reported low back 
pain which was assessed as muscle strain.  In November 1983, 
he underwent physical therapy type exercises to alleviate 
what was deemed chronic back strain.  In December 1984, he 
fell off the side of a ship while working.  He struck the 
rails and suffered contusions of the right low ribs, but was 
otherwise found to be unharmed.  There is no indication of 
neck or back disability in subsequent service records, to 
include the report of the separation examination. Thus, the 
service medical records do not establish the presence of any 
chronic disability of the cervical spine or thoracolumbar 
spine  

Post service treatment records show cervical and 
thoracolumbar degenerative disc and joint disease, with no 
treatment prior to 2003, some 16 years following service.  
He underwent cervical discectomy and fusion from C4 to C7 in 
August 2004.  The Veteran does not dispute this fact.  
Moreover, the report of a VA examination in March 2005 
reflects the examiner's opinion that there was no 
etiological relationship between current cervical disc 
disease and the episodes of neck strain or injury in 
service.  Additionally, VA examination in October 2009, 
which included a review of the claims folders, examination 
of and interview with the Veteran, yielded the opinion that 
neither the current cervical disc disease, status post 
fusion in 2004, nor the lumbar disc disease, were related to 
service.  The examiner explained that the incidents in 
service were self-resolving and too minimal and remote in 
time to be the cause of or manifestation of the currently 
present spinal disabilities.  The current disabilities 
included severe degenerative joint disease, spondylosis, and 
degenerative disc disease of the cervical spine, as well as 
lumbar foraminal stenosis and lumbar degenerative disc 
disease.  The Veteran explained to the examiner there had 
been no post-service treatment for either disability before 
2003.

SSA records reflect a private medical assessment which 
indicates that the Veteran had disability of the spine since 
October 2003.  These SSA records show he was found disabled 
due to orthopedic impairment as of October 2003.  

The record does not reflect that a thoracolumbar or cervical 
disorder existing at any point during the pendency of the 
claim is related to the neck and back muscle strain symptoms 
in 1982 and 1983 or the 1984 fall from ship in service.  The 
Veteran was not diagnosed as having any chronic lumbar, 
thoracolumbar or cervical disorder in service, and was not 
found to have any such disorder on his separation 
examination.  To the extent that the Veteran's experienced 
neck and back symptoms both in service and after service, 
the evidence does not show that such symptoms are related to 
the same disorder.  In this regard, the Board notes that the 
Veteran is competent to state that he experienced neck and 
back symptoms in service and after service.  However, the 
Board also notes that the Veteran's in-service 
symptomatology primarily consisted of muscle strain, which 
was noted in the treatment records to have been treated with 
medication, rest and exercises.  

The Veteran's post-service symptomatology primarily relates 
to disc disease and related neurological dysfunction noted 
by the VA examiner in 2009 to be unrelated to service.  This 
symptomatology was not documented for many years after 
service, and the record does not otherwise establish a 
continuity of symptomatology since service.  Specifically, 
the Veteran's contentions regarding continuity of 
symptomatology since service, made since he filed the claim 
in 2004, are inconsistent with the lack of treatment for 
many years since service and are therefore less credible.  

Furthermore, while the Veteran is competent to describe his 
symptomatology, he is not competent to determine that his 
in-service complaints were manifestations of a currently 
diagnosed spinal or disc disease disability, or are 
etiologically or causally related to a current disability.  
The record does not contain competent evidence linking any 
post-service cervical or thoracolumbar spine disorder  to 
the Veteran's in-service symptomatology or otherwise link 
such a disorder to service.  In this regard, the Board notes 
that VA examiners have indicated that there is no 
relationship between the in-service strains and current 
disability.  These opinions were supported by sound 
reasoning.  

The Board finds the October 2009 opinion by the VA examiner 
to be highly persuasive, well-supported, and uncontroverted 
evidence against the claims.  

Accordingly, the claims must be denied.  In reaching this 
decision, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not 
applicable to either claim because the preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for disability of the 
thoracolumbar spine is denied.

Entitlement to service connection for disability of the 
cervical spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


